Exhibit SCHEDULE II FRANKLIN COVEY CO. VALUATION AND QUALIFYING ACCOUNTS AND RESERVES For the Three Years Ended August 31, 2008 (Dollars in Thousands) Column A Column B Column C Column D Column E Additions Description Balance at Beginning of Period Charged to Costs and Expenses Charged to Other Accounts Deductions Balance at End of Period Year ended August 31, 2006: Allowance for doubtful accounts $ 1,425 $ 365 $ 564 (3) $ (1,375 )(1) $ 979 Allowance for inventories 5,324 989 - (2,990 )(2) 3,323 $ 6,749 $ 1,354 $ 564 $ (4,365 ) $ 4,302 Year ended August 31, 2007: Allowance for doubtful accounts $ 979 $ 207 $ - $ (365 )(1) $ 821 Allowance for inventories 3,323 2,631 - (1,702 )(2) 4,252 $ 4,302 $ 2,838 $ - $ (2,067 ) $ 5,073 Year ended August 31, 2008: Allowance for doubtful accounts $ 821 $ 501 $ - $ (256 )(1)(4) $ 1,066 Allowance for inventories 4,252 1,029 - (4,202 )(2)(5) 1,079 $ 5,073 $ 1,530 $ - $ (4,458 ) $ 2,145 (1) Represents a write-off of accounts deemed uncollectible (2)Reduction in the allowance is due to a write-off of obsolete inventories (3) Amount was charged against balances recorded in accrued liabilities (4) Includes $23 of the allowance for doubtful accounts that was sold with the Consumer Solutions Business Unit assets (5) Includes $3,058 of inventory reserves that were sold with the Consumer Solutions Business Unit assets Back to Main Document
